DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US Pub. 20220086547) in view of Behrbom (US Pub. 20210039141).
Regarding claim 1, Oh discloses an in-ear audio device with internal cleaning (see fig. 1; abstract; paragraph 18) comprising: 
a housing (see fig. 1); 
an internal battery (see fig. 1 and 7; paragraph 55); 
the internal battery within the housing (see fig. 1 and 7; paragraph 55); 
a speaker (see fig. 1, item 140); 
the speaker within the housing (see fig. 1, item 140); and
a UV light source within the housing, the UV light source creating UV light (see fig. 1, item 150).
Oh fails to disclose the UV light source activating when the in-ear audio device is placed into a charger; 
the UV light source being electrically separate from the internal battery, thus preventing the UV light from consuming energy from the internal battery; 
whereby the UV light is only activated when the in-ear audio device is connected to the charger.
However, Behrbom discloses the UV light source activating when the in-ear audio device is placed into a charger (see fig. 5, items 502a and 502b; paragraph 35); 
the UV light source being electrically separate from the internal battery, thus preventing the UV light from consuming energy from the internal battery (see fig. 5, items 502a and 502b; paragraph 35); 
whereby the UV light is only activated when the in-ear audio device is connected to the charger (see fig. 5, items 502a and 502b; paragraph 35).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated Behrbom’s UV light which is only activated while the device is being charged with the in-ear audio device with internal cleaning of Oh, in order to save battery life of the in-ear audio device.
Regarding claim 2, Oh in view of Behrbom discloses the in-ear audio device with internal cleaning of claim 1, as discussed above, further comprising: 
an audio passageway (see fig. 1, item 140); 
the audio passageway allowing vibration from the speaker to exit the housing (see fig. 1, item 140); 
the speaker located between the UV light source and the audio passageway (see fig. 1, items 140 and 150); 
whereby the UV light source sanitizes an inside of the housing (see fig. 1, item 150; paragraph 18).
Regarding claim 3, Oh in view of Behrbom discloses the in-ear audio device with internal cleaning of claim 2, as discussed above, further comprising: 
a clear speaker mounting bracket (see fig. 1; paragraph 35; material having light transmittance); 
the clear speaker mounting bracket support the speaker with respect to the housing (see fig. 1; paragraph 35; material having light transmittance); 
the clear speaker mounting bracket allowing the UV light to pass around the speaker, thus sterilizing the housing on an opposite side of the speaker (see fig. 1; paragraphs 35-36; material having light transmittance).
Regarding claim 4, Oh in view of Behrbom discloses the in-ear audio device with internal cleaning of claim 1, as discussed above.
Oh in view of Behrbom fails to disclose, further comprising: 
an internal reflective surface; 
whereby the internal reflective surface allows the UV light to reflect inside the housing, thus improving sterilization.
However, examiner takes official notice, an internal reflective surface; 
whereby the internal reflective surface allows the UV light to reflect inside the housing, thus improving sterilization was well known before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated an internal reflective surface; whereby the internal reflective surface allows the UV light to reflect inside the housing, thus improving sterilization with the in-ear audio device with internal cleaning of Oh in view of Behrbom, in order to sterilize the entire area (see Oh, paragraph 41).
Regarding claim 5, Oh in view of Behrbom discloses the in-ear audio device with internal cleaning of claim 1, as discussed above, further comprising: 
internal electronics, including a Bluetooth receiver (see paragraph 57); 
whereby the in-ear audio device can wirelessly connect to a cellphone or other source of audio signal (see paragraph 57).
Regarding claim 6, Oh in view of Behrbom discloses the in-ear audio device with internal cleaning of claim 1, as discussed above, further comprising: 
a UV light filter at an exit to the housing (see paragraphs 36, 42 and 50); 
whereby the UV light filter prevents the UV light from exiting the in-ear audio device (see paragraphs 36, 42 and 50).

Regarding claim 7, Oh discloses an in-ear audio device with internal cleaning (see fig. 1; abstract; paragraph 18), the in-ear audio device comprising: 
a housing (see fig. 1); 
a speaker within the housing (see fig. 1 and 7; paragraph 55); 
an internal battery within the housing (see fig. 1 and 7; paragraph 55); and
a light source that emits ultraviolet light with a wavelength of between 100 and 280 nanometers (see fig. 1, item 150; paragraph 39).
Oh fails to disclose the light source only able to emit ultraviolet light when the in-ear audio device is connected to an external charger; 
whereby the ultraviolet light only emits light when the in-ear audio device is connected to an external charger, thus avoiding consuming power from the internal battery.
However, Behrbom discloses the light source only able to emit ultraviolet light when the in-ear audio device is connected to an external charger (see fig. 5, items 502a and 502b; paragraph 35); 
whereby the ultraviolet light only emits light when the in-ear audio device is connected to an external charger, thus avoiding consuming power from the internal battery (see fig. 5, items 502a and 502b; paragraph 35).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated Behrbom’s UV light which is only activated while the device is being charged with the in-ear audio device with internal cleaning of Oh, in order to save battery life of the in-ear audio device.
	Regarding claim 8, the claimed limitations are an in-ear audio device with internal cleaning that does not consume battery power claim, directly corresponding to an in-ear audio device with internal cleaning of claim 2; therefore, is rejected for the significantly the similar reasons as claim 2, as discussed above.
	Regarding claim 9, the claimed limitations are an in-ear audio device with internal cleaning that does not consume battery power claim, directly corresponding to an in-ear audio device with internal cleaning of claim 3; therefore, is rejected for the significantly the similar reasons as claim 3, as discussed above.
	Regarding claim 10, the claimed limitations are an in-ear audio device with internal cleaning that does not consume battery power claim, directly corresponding to an in-ear audio device with internal cleaning of claim 4; therefore, is rejected for the significantly the similar reasons as claim 4, as discussed above.
	Regarding claim 11, the claimed limitations are an in-ear audio device with internal cleaning that does not consume battery power claim, directly corresponding to an in-ear audio device with internal cleaning of claim 5; therefore, is rejected for the significantly the similar reasons as claim 5, as discussed above.
	Regarding claim 12, the claimed limitations are an in-ear audio device with internal cleaning that does not consume battery power claim, directly corresponding to an in-ear audio device with internal cleaning of claim 6; therefore, is rejected for the significantly the similar reasons as claim 6, as discussed above.
Regarding claim 13, Oh discloses an audio earpiece with internal sterilization (see fig. 1; abstract; paragraph 18) comprising: 
a housing (see fig. 1); 
a speaker within the housing (see fig. 1, item 140); 
a battery within the housing (see fig. 1 and 7; paragraph 55); 
one or more sources of UVC light (see fig. 1, item 150; paragraph 39); and
the one or more sources of UVC light within the housing (see fig. 1, item 150; paragraph 39).
Oh fails to disclose whereby the one or more sources of UVC light are activated when the audio earpiece is charged, the UVC light sterilizing an inside of the audio earpiece.
However, Behrbom discloses whereby the one or more sources of UV light are activated when the audio earpiece is charged, the UV light sterilizing an inside of the audio earpiece (see fig. 5, items 502a and 502b; paragraph 35).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated Behrbom’s UV light which is activated while the device is being charged with the audio earpiece with internal sterilization of Oh, in order to save battery life of the in-ear audio device.
Regarding claim 14, the claimed limitations are an audio earpiece with internal sterilization claim, directly corresponding to an in-ear audio device with internal cleaning of claim 2; therefore, is rejected for the significantly the similar reasons as claim 2, as discussed above.
	Regarding claim 15, the claimed limitations are an audio earpiece with internal sterilization claim, directly corresponding to an in-ear audio device with internal cleaning of claim 3; therefore, is rejected for the significantly the similar reasons as claim 3, as discussed above.
	Regarding claim 16, the claimed limitations are an audio earpiece with internal sterilization claim, directly corresponding to an in-ear audio device with internal cleaning of claim 4; therefore, is rejected for the significantly the similar reasons as claim 4, as discussed above.
	Regarding claim 17, the claimed limitations are an audio earpiece with internal sterilization claim, directly corresponding to an in-ear audio device with internal cleaning of claim 5; therefore, is rejected for the significantly the similar reasons as claim 5, as discussed above.
Regarding claim 18, the claimed limitations are an audio earpiece with internal sterilization claim, directly corresponding to an in-ear audio device with internal cleaning of claim 6; therefore, is rejected for the significantly the similar reasons as claim 6, as discussed above.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)270-7697. The examiner can normally be reached 9 AM - 5 PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL KIM/Primary Examiner, Art Unit 2654